Citation Nr: 0909418	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-19 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected traumatic arthritis, 
postoperative left total knee arthroplasty.

3.  Entitlement to a compensable disability rating for 
residuals of a scar, left ear drum perforation, postoperative 
tympanoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran submitted a VA Form 9 that was received in June 
2006.  At that time he indicated that he wanted to have a 
Travel Board hearing in his case.  

The RO contacted the Veteran in regard to his hearing request 
in March 2007.  The Veteran reported that he no longer wanted 
to have a hearing in his case.  Accordingly, the Veteran's 
request for a Travel Board hearing is considered to be 
withdrawn and his case will be reviewed based on the evidence 
of record.  


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the outset the Board notes that the Veteran's case was 
certified on appeal to the Board in March 2007.  His claims 
folder was forwarded to his representative to allow them to 
submit additional argument in support of the Veteran's claim 
in July 2007.  The claims folder was returned to the Board in 
March 2009.

The Veteran is seeking an increased rating for his service-
connected left knee disability, currently evaluated as 30 
percent disabling.  The Veteran underwent a total knee 
arthroplasty (TKA) in August 2003.  He received a 100 percent 
rating for one month following the surgery under 38 C.F.R. 
§ 4.30.  He was then granted a 100 percent rating for the 
mandatory one-year period following his surgery from October 
1, 2003, to September 30, 2004.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2008).  The Veteran was given a 30 
percent rating upon completion of the one-year period, 
effective from October 1, 2004.  

The Veteran was last examined for the status of his left knee 
disability in December 2005.  His claim for an increased 
rating was denied in January 2006.  The Veteran has disagreed 
with the denial for an increased rating and asserts that his 
left knee is more disabling than is reflected by the 30 
percent rating.  He has submitted statements from one couple 
that said they had offered the Veteran a job as a night 
watchman but he was unable to take the job because of his 
legs.  The Board notes that the Veteran underwent TKA for his 
right knee in April 2004.  He is not service-connected for 
that condition.  

The Veteran also submitted a statement from K.M. who said he 
knew the Veteran well and saw him frequently.  K.M. said the 
Veteran was having quite a bit more trouble getting around in 
the last year.  This statement was submitted in March 2006.

In light of the Veteran's statements of increased disability, 
the supporting lay statements, and the length of time since 
his last VA examination, the Veteran must be afforded a VA 
examination to assess the current status of his left knee 
disability.

The Veteran is also service-connected for a scar from a left 
ear drum perforation.  He underwent tympanoplasty for the ear 
drum in 1995.  The Veteran was last examined for this 
disability as part of an audiology examination in December 
2005.  He submitted a statement in February 2007 wherein he 
reported recent treatment related to his ear at a VA clinic 
in Jonesboro, Arkansas.  The last VA treatment records 
associated with the claims folder are dated in April 2004.  
The Veteran should be afforded a current examination and any 
outstanding treatment records should be obtained.

Finally, the Veteran has been denied entitlement to service 
connection for bilateral hearing loss in the past.  He 
included the issue for service connection in his current 
claim from August 2005.  The RO denied the Veteran's petition 
to reopen the claim for entitlement to service connection for 
hearing loss by way of the rating decision of January 2006 as 
and material evidence had not been received.

The Veteran submitted a notice of disagreement (NOD) with the 
denial of increased ratings in February 2006.  He did not 
address the hearing loss issue at that time.  The RO issued a 
statement of the case (SOC) in regard to the left knee and 
left ear disabilities in May 2006.  

The Veteran submitted a VA Form 9 in response to the SOC in 
June 2006.  He indicated that he wanted to appeal the issue 
of "hearing loss."  The RO contacted the Veteran to clarify 
his intentions in January 2007.  The Veteran confirmed that 
he wanted to appeal the issue of hearing loss.  Thus, the VA 
Form 9 of June 2006 was a timely NOD with the denial of 
reopening.  See 38 C.F.R. §§ 20.201, 20.302 (2008).  He must 
therefore be issued a SOC in response to his timely NOD.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).  An SOC must be 
issued on the issue unless the Veteran's claim is resolved in 
some manner, such as by a decision review officer (DRO) 
review or a complete grant of benefits sought, or the claim 
is withdrawn.

The remanding of the hearing loss issue must not be read as 
an acceptance of jurisdiction over the same by the Board.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal 
after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy 
v. Brown, 5 Vet. App. 554 (1993).  The RO should return the 
issue to the Board only if the veteran perfects his appeal in 
accordance with the provisions of 38 U.S.C.A. § 7105.


Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records pertaining 
to the Veteran that are dated from April 
2004 to the present and associate any 
such records with the claims folder.  

2.  The Veteran should be scheduled for 
an orthopedic examination to determine 
the nature and extent of his left knee 
disability.  The claims folder and a copy 
of this remand should be made available 
to the examiner.  The examiner should 
fully describe the manifestations of the 
Veteran's left knee disability and assess 
any complaints of pain and weakness.  The 
examiner should indicate whether the 
Veteran experiences chronic residuals of 
severe painful motion or weakness in the 
left knee as the result of the total knee 
replacement.  The examiner should provide 
a complete rationale for all conclusions 
reached.

3.  The Veteran should be scheduled for a 
VA ear disease examination to ascertain 
the current nature and extent of his 
scar, left ear drum perforation, 
postoperative tympanoplasty disability, 
and the nature and degree of any 
impairment caused by such disability.  
The examiner should provide a complete 
rationale for all conclusions reached.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

5.  The RO must issue a statement of the 
case to the Veteran addressing the issue 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
bilateral hearing loss, unless his claim 
is resolved in some manner.  The Veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, if and only 
if the appeal is timely perfected, the 
issue should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

